DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 8, 2021 has been entered.
Claims 1, 5, and 7-16 are presented for examination, with Claims 1, 13, and 16 being in independent form.

  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 7-15 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/063640 A1 (“Van De Sluis”), cited in an IDS, in view of U.S. Patent Publication No. 2013/0027934 (“Velazquez”).
	Regarding Claim 1, Van De Sluis discloses a method of illumination control (Figs. 3, 5 and 6; [0005]) for masking certain parts of a control area of a venue from certain characteristics of a dynamic lighting effect that is part of a light show or a stage effect ([0066], as broadly claimed) comprising: 
	obtaining information of the dynamic lighting effect having at least one light variation characteristic comprising at least a light level intensity change ([0017]; [0066]; [0030]-[0031]), said information obtained for part of a control area illuminated by said dynamic lighting effect (control area or wall 20 in Fig. 3; [0058]; light sensor, [0075]); 
	analysing said obtained information to identify one or more light variation characteristics comprising at least the light level intensity change ([0058]; [0078]), 
	determining, based on the identified one or more light variation characteristics, a modifying lighting pattern (for preventing a hot spot on the wall 20, for example; [0059]), and 
	controlling one or more luminaires (lighting units 14a-b in Fig. 5; [0066]) to output the modifying lighting pattern selectively to said part of the control area, such that said part of the control area is thus illuminated by a combination or superposition of the dynamic lighting effect and the modifying lighting effect ([0068]-[0069]), thereby reducing at least one of the identified one or more light variation characteristics, comprising at least a reduction in light level intensity change, rendered or perceived at said part of the control area ([0058]-[0060]; Fig. 3; step 640 in Fig. 6), while leaving the 
	The difference between Van De Sluis and the claimed invention appears to be that, Van De Sluis does not explicitly mention obtaining information related to a light intensity level but to an orientation of a lighting unit.
	However, one of ordinary skill in the art would have recognized that the orientation of a lighting unit with respect to a particular area is correlated to the light intensity at that particular area; that is, the further away a lighting unit is oriented with respect to a particular area, the lower the expected light intensity level at that area.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have considered obtaining information related to light level intensity equivalent to obtaining orientation information, which is correlated to the light intensity at that particular area, as being no more that the substitution of one known equivalent element for another to obtain predictable results.
	Although, Van de Sluis discloses individually addressable lighting units for generating a dynamic lighting effect ([0066], lines 9-11), Van de Sluis fails to specifically disclose that the dynamic lighting effect is “associated with a production of a stroboscopic lighting effect.”
	However, Velazquez teaches that the dynamic lighting effect is “associated with a production of a stroboscopic lighting effect” ([0044]; [0053]).


	Regarding Claim 5, Van De Sluis further teaches wherein the obtained information further includes at least one of frequency, direction, location, or modulation pattern ([0029]-[0031]; [0066]).

	Regarding Claim 7, Van De Sluis further teaches wherein controlling one or more luminaries to output the modifying light pattern includes controlling the direction and/or location of light output (based on the orientation of the lighting unit; [0058]; Fig. 3; [0068]-[0069]).

	Regarding Claim 8, Van De Sluis further teaches wherein controlling one or more luminaries to output the modifying light pattern includes controlling at least one of the intensity, frequency, or modulation pattern of the light output ([0029]-[0031]; [0066]).

	Regarding Claim 9, Van De Sluis further teaches wherein obtaining information comprises using a light sensor or wherein obtaining information comprises receiving lighting control signals (sensor 540, controller 500 in Fig. 5; [0066]; light sensor, [0075]).



	Regarding Claim 11, Van De Sluis further teaches wherein the modifying lighting pattern is determined in real time (based on the orientation of the lighting unit; [0058]; Fig. 3; [0068]-[0069]).

	Regarding Claim 12, Van De Sluis further teaches wherein the modifying lighting pattern comprises diffuse light (based on the orientation of the lighting unit; [0058]; Fig. 3; [0068]-[0069]).

	Regarding Claim 13, Van De Sluis discloses a lighting control apparatus (Figs. 3, 5 and 6; [0005]) for masking certain parts of a control area of a venue from certain characteristics of a dynamic lighting effect that is part of a light show or a stage effect ([0066], as broadly claimed) comprising: 
	an input adapted to receive information of the dynamic lighting effect having at least one light variation characteristic comprising at least a light level intensity change ([0017]; [0066]; [0030]-[0031]), said information being received for part of a control area illuminated by said effect (control area or wall 20 in Fig. 3; [0058]; light sensor, [0075]); 
	a light processing module, adapted to: 
	analyse said obtained information to identify one or more light variation characteristics comprising at least the light level intensity change ([0058]; [0078]); and 

	a lighting control module, adapted to: 
	output lighting control signals to one or more luminaires in order for the one or more luminaires to output the modifying lighting pattern selectively to said part of the control area such that said part of the control area is thus illuminated by a combination or superposition of the dynamic lighting effect and the modifying lighting effect (using lighting units 14a-b in Fig. 5; [0066]; [0068]-[0069]), thereby reducing at least one of the identified one or more light variation characteristics, comprising at least a reduction in light level intensity change, rendered or perceived at said part of the control area ([0058]-[0060]; Fig. 3; step 640 in Fig. 6), while leaving the identified one or more light variation characteristics of the dynamic lighting effect unaffected elsewhere (“lighting units 14 can be individually addressable over the network, as described above, to generate coordinated light output of desired pattern or coordinated dynamic lighting effect”; [0066], line 9-11, as broadly claimed).
	The difference between Van De Sluis and the claimed invention appears to be that, Van De Sluis does not explicitly mention obtaining information related to a light intensity level but to an orientation of a lighting unit.
	However, one of ordinary skill in the art would have recognized that the orientation of a lighting unit with respect to a particular area is correlated to the light intensity at that particular area; that is, the further away a lighting unit is oriented with respect to a particular area, the lower the expected light intensity level at that area.

	Although, Van de Sluis discloses individually addressable lighting units for generating a dynamic lighting effect ([0066], lines 9-11), Van de Sluis fails to specifically disclose that the dynamic lighting effect is “associated with a production of a stroboscopic lighting effect.”
	However, Velazquez teaches that the dynamic lighting effect is “associated with a production of a stroboscopic lighting effect” ([0044]; [0053]).
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have provided the lighting system as disclosed by Van de Sluis with a stroboscopic lighting effect as taught by Velazquez, in order to provide vital proper illumination when lighting live stage performances, as evidenced by Velazquez ([0005]).

	Regarding Claim 14, Van De Sluis further teaches one or more luminaires (lighting units 14a-b in Fig. 5; [0066]) adapted to receive said control signals and to output said modifying lighting pattern ([0058]-[0060]; Fig. 3; step 640 in Fig. 6).

	Regarding Claim 15, Van De Sluis further teaches a non-transitory computer readable medium comprising computer program code which, when executed on one or .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over WO 2015/063640 A1 (“Van De Sluis”), cited in an IDS.
	Regarding Claim 16, Van De Sluis discloses a method of illumination control (Figs. 3, 5 and 6; [0005]) for masking certain parts of a control area of a venue from certain characteristics of a dynamic lighting effect that is part of a light show or a stage effect ([0066], as broadly claimed) comprising: 
	obtaining information of the dynamic lighting effect having at least one light variation characteristic comprising at least a light level intensity change ([0017]; [0066]; [0030]-[0031]), said information obtained for part of a control area illuminated by said dynamic lighting effect (control area or wall 20 in Fig. 3; [0058]; light sensor, [0075]); 
	analysing said obtained information to identify one or more light variation characteristics comprising at least the light level intensity change ([0058]; [0078]), 
	determining, based on the identified one or more light variation characteristics, a first modifying lighting pattern (pattern shown in Fig. 1B, for example) and a second modyfying lighting pattern (pattern shown in Fig. 2B, for example) wherein the second modifying light pattern is different than the first ([0061]-[0062]; see also, light patterns in Fig. 3A-C), and 
	controlling a first luminaire (14a in Fig. 5; [0066]) to output the first modifying lighting pattern (as shown in Fig. 1B) selectively to a first part of the control area (control area or wall 20) and controlling a second luminaire (14b in Fig. 5; [0066]) to output the 
	The difference between Van De Sluis and the claimed invention appears to be that, Van De Sluis does not explicitly mention obtaining information related to a light intensity level but to an orientation of a lighting unit.
	However, one of ordinary skill in the art would have recognized that the orientation of a lighting unit with respect to a particular area is correlated to the light intensity at that particular area; that is, the further away a lighting unit is oriented with respect to a particular area, the lower the expected light intensity level at that area.
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention, to have considered obtaining information related to light level intensity equivalent to obtaining orientation information, which is .

Response to Arguments
Applicant's arguments filed July 8,2021 have been fully considered but they are not persuasive.
	Initially, the examiner notes with appreciation Applicants presentation regarding the background of their disclosure, and the detailed characterization of Van de Sluis.
	Applicants argue in the first full paragraph of page 7 of their Response:
	“Applicant respectfully asserts that the disclosure of Van De Sluis fails to teach or suggest obtaining information of the dynamic lighting effect having at least one light variation characteristic comprising at least a light level intensity change, where the information is obtained for part of a control area illuminated by the dynamic lighting effect.”

	The examiner cannot concur with Applicants argument because, Van de Sluis includes a light sensor, as described in paragraph [0075], in reference to an external wall shown as numeral 20 in Figs. 1 and 3 and described in paragraph [0058], including the light intensity change thereon.
	Further, the examiner reiterates that the luminaires and their output characteristics in Van de Sluis are fully controllable, as shown in Fig. 5 for example, and are independently addressable to generate independent or coordinated dynamic lighting effects, as described in paragraph [0066] for example, in reference to an external wall 20, thereby meeting the broadly claimed limitations such as selectively outputting lighting effects to parts of the control area, reducing light variation characteristics such as light intensity in some areas while maintaining them in others, et al.

	Finally, it is Velazquez not Van de Sluis that is cited for the newly added limitation regarding stroboscopic effects.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Publication No. 2014/0252987 (“Hinrichs”) relates to a method of prioritizing and synchronizing effects in an illumination device.
	U.S. Patent Publication No. 2015/0271899 (“Bosua”) relates to controllable lighting devices.
	U.S. Patent No. 6,545,586 (“Belliveau”) relates to a methos and apparatus for establishing and using hierarchy among remotely controllable theatre devices.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO C FERNANDEZ whose telephone number is (571)272-7050.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on 1-(571) 272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEDRO C FERNANDEZ/Examiner, Art Unit 2844 

/ALEXANDER H TANINGCO/Supervisory Patent Examiner, Art Unit 2844